Exhibit 10.87

AMENDMENT NO. 1 TO

TO SECURITIES PURCHASE AGREEMENT

This Amendment No. 1 to Securities Purchase Agreement is entered into as of
April 1, 2009 (the “Amendment”) by and between certain of the investors set
forth on Schedule 1 (the “Investors”) of the Securities Purchase Agreement,
dated January 20, 2009 (the “Agreement”), which Investors constitute the
Majority Investors, and Anesiva, Inc. (the “Company”). All capitalized terms not
defined herein shall have the respective meanings set forth in the Agreement.

RECITALS

Whereas, the Company and Investors are parties to the Agreement.

Whereas, pursuant to Section 12.7 of the Agreement, any term of the Agreement
may be amended with the written consent of the Company and the Majority
Investors.

Whereas, the Company is in the process of undertaking the rights offering as
contemplated in Section 7.10 of the Agreement (the “Rights Offering”).

Whereas, the Investors wish to amend the Agreement to provide for the
integration of rights of the purchasers in the Rights Offering and the rights of
the Investors.

NOW, THEREFORE, for consideration duly received and acknowledged as adequate by
the Investors, the parties agrees as follows:

1. The following is hereby added to Section 7.10 of the Agreement:

“In the event not all of the principal amount of Securities offered in a rights
offering (“Rights Securities”) are purchased by the Company’s stockholders (who
are not Investors) and an Investor chooses to purchase a portion of the
principal amount of such remaining Rights Securities, such Investor may purchase
up to its pro rata amount of the principal amount of Rights Securities not
purchased by the stockholders. For the purposes of this Section 7.10, an
Investor’s pro rata amount is equal to the amount of the remaining Rights
Securities multiplied by a fraction, the numerator of which is the principal
amount of Securities issued pursuant to this Agreement held by such Investor and
the denominator of which is the total principal amount of Securities issued
pursuant to this Agreement held by all Investors.”

2. The Agreement is hereby amended to include Section 8.16 as follows:

“8.16 Pari Passu Treatment. The Investors agree that in the event: (i) the
Company pays the Securities prior to the maturity of the Rights Securities,
(ii) a Change of Control occurs, (iii) the Investors foreclose on or enforce
their security interest in the Collateral securing the Securities, or (iv) the
Securities are accelerated due to an Event of Default and such acceleration is
not annulled within 30 days after written notice of the Event of Default, then
(a) for purposes of the security interest in the Collateral and priority of
payment, the holders of the Rights Securities and the Investors shall be treated
on a pari passu basis, and



--------------------------------------------------------------------------------

(b) if there is insufficient funds to make payment in full to the holders of the
Rights Securities and the Investors, then the available assets and/or
consideration shall be distributed among the holders of the Rights Securities
and the Investors ratably in proportion to the full amounts to which they
otherwise respectively would be entitled.”

3. The Agreement is hereby amended to include Section 8.17 as follows:

“8.17 Prepayment of Rights Securities. Except with the prior written approval of
the Majority Investors, the Company shall not repay the Rights Securities prior
to their maturity date, except in the event of an acceleration of the Rights
Securities as a result of a change of control or event of default, as those
terms are defined in the rights offering documentation to be filed with the
Securities and Exchange Commission.”

4. The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its terms. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of the Investors
under the Agreement, as in effect prior to the date hereof.

5. On or after the date hereof, each reference in the Agreement to “this
Agreement,” “hereunder,” “herein” or words of like import shall mean and be a
reference to the Agreement as amended hereby. No reference to this Amendment
need be made in any instrument or document at any time referring to the
Agreement, a reference to the Agreement in any of such to be deemed a reference
to the Agreement as amended hereby.

6. This Amendment shall be governed by and construed according to the laws of
the State of California, without regard to conflict of law principles thereof.

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall have the respective meanings set forth in the Agreement.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ANESIVA, INC. By:  

/s/ Michael L. Kranda

Title:   President and CEO SOFINNOVA VENTURE PARTNERS VII, L.P. By:   Sofinnova
Management VII, L.L.C.   Its General Partner By:  

/s/ Michael F. Powell

  Michael F. Powell, Managing General Partner INTERWEST PARTNERS VIII, LP
INTERWEST INVESTORS VIII, LP INTERWEST INVESTORS Q VIII, LP By:   InterWest
Management Partners VIII, LLC,   General Partner  

/s/ Arnold L. Oronsky

By:   Arnold L. Oronsky, Managing Director

 



--------------------------------------------------------------------------------

ALTA CALIFORNIA PARTNERS III, L.P. By:   Alta California Management Partners
III, LLC By:  

/s/ Daniel Janney

  Managing Director ALTA EMBARCADERO PARTNERS III, LLC By:  

/s/ Hilary Strain

  Vice President of Finance & Administration ALTA PARTNERS VIII, LP By:   Alta
Partners Management VIII, LLC By:  

/s/ Daniel Janney

  Managing Director



--------------------------------------------------------------------------------

CMEA VENTURES VII, L.P. By:   CMEA Ventures VII GP, L.P.,   Its General Partner
By:   CMEA Ventures VII GP, LLC,   Its General Partner By:  

/s/ Karl Handelsman

Name:   Karl Handelsman Title:   Manager CMEA VENTURES VII (PARALLEL), L.P. By:
  CMEA Ventures VII GP, L.P.,   Its General Partner By:   CMEA Ventures VII GP,
LLC,   Its General Partner By:  

/s/ Karl Handelsman

Name:   Karl Handelsman Title:   Manager